MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 23 2020, 8:32 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Frank R. Martinez, III                                   REVIEW BOARD OF THE
Highland, Indiana                                        INDIANA DEPARTMENT OF
                                                         WORKFORCE DEVELOPMENT
                                                         Tuyêñ-Kim T. Lê
                                                         Review Board Staff Attorney
                                                         Abigail R. Recker
                                                         Aaron T. Craft
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Company,                                                 October 23, 2020
Appellant,                                               Court of Appeals Case No.
                                                         20A-EX-1126
        v.                                               Appeal from the Review Board of
                                                         the Indiana Department of
C.R., et al.,                                            Workforce Development
Appellees.                                               The Honorable Larry A. Dailey,
                                                         Chairperson
                                                         The Honorable Heather D.
                                                         Cummings, Member
                                                         Case No.
                                                         20-R-687



Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020              Page 1 of 11
      Bailey, Judge.



                                          Case Summary
[1]   Company reduced the work hours of C.R. (“Claimant”) by one-half and

      advised her to seek other employment. Claimant found other part-time

      employment and left her position with Company. An Indiana Department of

      Workforce Development claims investigator preliminarily determined that

      Claimant left her employment with Company without good cause and was

      disqualified from receiving unemployment compensation benefits pursuant to

      Indiana Code Section 22-4-15-1. An Administrative Law Judge (“the ALJ”)

      reversed that determination, applying Section 22-4-15-1(c)(1)(B), a

      simultaneous employment provision modifying the disqualification provision.

      The Review Board of the Indiana Department of Workforce Development (“the

      Board”) adopted and affirmed the ALJ decision. Company appeals, presenting

      the sole issue of whether the decision is contrary to law because Claimant,

      although simultaneously employed, voluntarily left her initial – as opposed to

      successive – employment, outside the scope of the statutory modification. We

      affirm.



                            Facts and Procedural History
[2]   On August 25, 2014, Claimant began working for Company as a legal assistant,

      working thirty-two hours per week. She was assigned to work for Attorney M

      and Attorney A, who each contributed to Claimant’s pay of $21.00 per hour.

      Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 2 of 11
      In late 2019, Attorney A relocated to Florida and began transitioning toward

      retirement; he no longer contributed to Claimant’s salary. Attorney M

      informed Claimant that he could not afford her services on a full-time basis and,

      if she could not pay her bills based upon a sixteen-hour work week, she should

      be “looking elsewhere.” (Tr. at 11.)


[3]   Claimant interviewed at the Porter County Prosecutor’s Office, but was not

      offered that position, purportedly for conflict of interest concerns.1 However,

      during the week of February 22, 2020, Claimant began working ten hours per

      week for a newly-practicing, non-Company attorney, at a rate of $18.00 per

      hour. Claimant also worked that week at Company. On February 27, 2020,

      Claimant worked her last day at Company. When she left, Claimant informed

      an attorney and Company’s bookkeeper of her departure, but did not personally

      inform Attorney M.


[4]   Claimant filed for unemployment benefits. On March 28, 2020, a claims

      investigator made an initial determination that Claimant was not eligible for

      unemployment benefits because she had left Company’s employ without good

      cause. Claimant appealed that determination. On April 14, 2020, the ALJ

      conducted a telephonic hearing at which Claimant and Attorney M testified.

      On April 17, 2020, the ALJ rendered a decision reversing the determination of

      the claims investigator and finding Claimant eligible for unemployment




      1
          Attorney M had provided services to the Prosecutor’s office while Claimant was his legal assistant.


      Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020                    Page 3 of 11
      benefits. Company appealed that decision. On May 7, 2020, the Review Board

      adopted the decision of the ALJ. Company now appeals.



                                 Discussion and Decision
[5]   Indiana Code Section 22-4-17-12(a) provides: “Any decision of the review

      board shall be conclusive and binding as to all questions of fact. Either party to

      the dispute or the commissioner may, within thirty (30) days after notice of

      intention to appeal as provided in this section, appeal the decision to the court

      of appeals of Indiana for errors of law under the same terms and conditions as

      govern appeals in ordinary civil actions.” The facts in this case are undisputed;

      the parties disagree about the application of Indiana Code Section 22–4–15-

      1(c)(1)(B) to those undisputed facts. As such, this appeal involves only

      interpretation of the statute, a question of law, and we review conclusions of

      law made by the Review Board under a de novo standard. Indiana State Univ. v.

      LaFief, 888 N.E.2d 184, 186 (Ind. 2008). The interpretation of a statute by an

      administrative agency charged with the duty of enforcing the statute is entitled

      to great weight unless the agency’s interpretation would be unreasonable or

      inconsistent with the statute itself. Chrysler Grp., LLC v. Review Bd. of Indiana

      Dep’t of Workforce Dev., 960 N.E.2d 118, 123 (Ind. 2012). Also, we “regularly

      construe provisions of the Act liberally to favor the unemployed and promote

      the Act’s humanitarian purpose.” Id. at 126; see also Ind. Code § 22–4–1–1




      Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 4 of 11
      (declaring public policy behind the Act to be protecting against economic

      insecurity due to unemployment).2


[6]   Indiana Code Section 22-4-2-22 defines a valid claim for unemployment

      benefits as “a claim filed by an individual who has established qualifying wage

      credits and who is totally, partially, or part-totally unemployed.” Indiana Code

      Section 22-4-3-2 provides: “An individual is ‘partially unemployed’ when,

      because of lack of available work, he is working less than his normal customary

      full-time hours for his regular employer and his remuneration is less than his

      weekly benefit amount in any calendar week, but no individual shall be deemed

      totally, part-totally, or partially unemployed in any week which he is regularly

      and customarily employed full-time on a straight commission basis.” An

      employee must first have established customary full-time hours that are then

      reduced in order to be considered partially unemployed. Mitchell v. Review Bd. of



      2
          Our Indiana Supreme Court approved the liberal construction to favor the unemployed:

                 Our General Assembly declared “[e]conomic insecurity due to unemployment ... to be a
                 serious menace to the health, morale, and welfare of the people of this state and to the
                 maintenance of public order within this state” and that “[p]rotection against this great hazard
                 of our economic life can be provided in some measure by the required and systematic
                 accumulation of funds ... to provide benefits to the unemployed during periods of
                 unemployment.” Ind. Code § 22–4–1–1. Thus, courts regularly construe provisions of the Act
                 liberally to favor the unemployed and promote the Act’s humanitarian purpose. See, e.g.,
                 Quakenbush v. Review Bd. of Ind. Dep’t of Workforce Dev., 891 N.E.2d 1051, 1054 (Ind. Ct. App.
                 2008); Bailey v. Review Bd. of Ind. Dep’t of Workforce Dev., 668 N.E.2d 1293, 1295 (Ind. Ct. App.
                 1996); Holmes v. Review Bd. of Ind. Emp’t Sec. Div. 451 N.E.2d 83, 86 (Ind.Ct.App.1983).



      Chrysler Group, LLC v. Review Bd. of Indiana Dep’t of Workforce Dev., 960 N.E.2d 118, 126 (Ind. 2012).




      Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020                          Page 5 of 11
      Indiana Dep’t of Workforce Dev., 6 N.E.3d 477, 480 (Ind. Ct. App. 2014).

      Consistent with this definition, Claimant became partially unemployed in

      December of 2019. She left this reduced-hours position in February of 2020

      and first applied for unemployment benefits upon her departure.


[7]   The claims investigator initially denied Claimant benefits in reliance upon

      Indiana Code Section 22-4-15-1, which provides in relevant part:


              Regarding an individual’s most recent separation from
              employment before filing an initial or additional claim for
              benefits, an individual who voluntarily left the employment
              without good cause in connection with the work or was
              discharged from the employment for just cause is ineligible for
              waiting period or benefit rights for the week in which the
              disqualifying separation occurred and until:


              (1) the individual has earned remuneration in employment in at
                  least eight (8) weeks; and


              (2) the remuneration earned equals or exceeds the product of the
                  weekly benefit amount multiplied by eight (8).


[8]   After hearing testimony, the ALJ issued a written decision reversing the

      determination of the claims investigator. The ALJ articulated the issue as

      “whether the claimant voluntarily left employment without good cause in

      connection with the work,” Appealed Order at 1, and recited a corresponding




      Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 6 of 11
      standard of review.3 However, although the ALJ found that Claimant

      voluntarily left her employment with Company, she made no explicit finding as

      to whether the voluntary separation was with or without good cause. Rather,

      the ALJ implicitly found a lack of good cause when she applied the

      modification to non-eligibility found in Indiana Code Section 22-4-15-

      1(c)(1)(B), which incorporates the “without good cause” language:


              (c) The disqualifications provided in this section shall be subject
              to the following modifications:


              (1) An individual shall not be subject to disqualification because
              of separation from the individual’s employment if: …


              (B) having been simultaneously employed by two (2) employers,
              the individual leaves one (1) such employer voluntarily without
              good cause in connection with the work but remains in
              employment with the second employer with a reasonable
              expectation of continued employment[.]


[9]   Company argues that the Act aims to protect those unemployed through no

      fault of their own, and it is not intended to reward an employee who secures a

      second job and then voluntarily quits their first position. Company describes

      the situation to which the statutory modification is applicable as “simultaneous




      3
        See Brown v. Indiana Dep’t of Workforce Dev., 919 N.E.2d 1147, 1151 (Ind. Ct. App. 2009) (stating that a
      claimant demonstrates good cause for leaving employment upon establishing two components: “(a) that her
      reasons for abandoning her employment would impel a reasonably prudent person to terminate under the
      same or similar circumstances; and (b) that these reasons or causes are objectively related to the
      employment.”)

      Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020               Page 7 of 11
       employment by two employers, quitting one with the expectation of continued

       employment with the other, and subsequent unemployment by the second

       employer through no fault of the employee.” Appellant’s Brief at 8. In support

       of this statutory construction, Company directs our attention to Winder v.

       Review Bd. of the Ind. Emp’t Sec. Div., 528 N.E.2d 854 (Ind. Ct. App. 1988).


[10]   The appellant in Winder had been employed full-time as a Trustee caseworker,

       accepted a part-time retail job which she quit without good cause in connection

       with the work, and continued to work as a caseworker for a number of days

       before she was discharged. After she was denied unemployment benefits

       pursuant to the disqualification provisions of Indiana Code Section 22-4-15-1,

       the appellant pursued an equal protection challenge. A panel of this Court

       concluded that Winder had been denied equal protection under the law:


               We must give the Act “a liberal construction in favor of
               employees because it is social legislation meriting such
               construction in order to promote its underlying humanitarian
               purposes.” Horvath v. Review Board of Indiana Employment Security
               Division (1987) 2d Dist. Ind. App., 503 N.E.2d 441, 443.


               Winder argues that denial of benefits pursuant to I.C. 22–4–15–1
               is not rationally related to two of the goals of the Indiana
               Employment Security Act. We agree. These goals are to provide
               benefits to those unemployed through no fault of their own and
               to encourage employment stability. Winder was unemployed
               through no fault of her own when a new trustee fired her from
               her full-time job as a caseworker. Though she had earlier quit a
               seasonal part-time position at Frank’s, she did so reasonably
               expecting to maintain full-time employment at the Trustee’s
               office. Thus, she was attempting to maintain stable employment.

       Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 8 of 11
       Id. at 857. The Court recognized that the Employment Security Act (“the Act”)

       sought to “encourage stable employment” and “Winder never voluntarily

       became unemployed.” Id.


[11]   Company contends that the simultaneous employer provision should not be

       subject to manipulation and must be construed to apply only when, as in

       Winder, the last separation from employment was outside the employee’s

       control. Without acknowledging that Claimant’s reduction in hours was

       outside her control, Company argues that Claimant failed to act to maintain

       stable employment because she should have continued to work for Company

       until finding a full-time position.


[12]   The Board responds that the Act broadly defines unemployment to include

       partial unemployment, the plain language of the simultaneous employment

       provision does not restrict the modification to a particular sequence of job loss,

       and it must be applied in accordance with the humanitarian objective of the

       Act. The Board acknowledges that Winder describes one situation in which a

       simultaneously employed claimant may receive benefits – quitting a part-time

       job, continuing a full-time job with the expectation of continued employment,

       and having that expectation thwarted – but notes that the decision does not

       exclude a corollary situation – obtaining a part-time job with the expectation of

       continued employment and quitting a prior-held part-time job.


[13]   “Our first task when interpreting a statute is to give its words their plain

       meaning and consider the structure of the statute as a whole.” In re Doe, 148


       Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 9 of 11
       N.E.3d 1147, 1150 (Ind. Ct. App. 2020). We ‘“avoid interpretations that

       depend on selective reading of individual words that lead to irrational and

       disharmonizing results.”’ Id. (quoting West v. Office of Indiana Sec’y of State, 54

       N.E.3d 349, 353 (Ind. 2016)). We are mindful of both what a statute “does

       say” and “does not say,” and we “do not presume that the Legislature intended

       any language used in a statute to be applied illogically or to bring about an

       unjust or absurd result.” Id. (internal citations omitted).


[14]   We observe that the initial focus of Indiana Code Section 22-4-15-1 is upon the

       most recent job loss, employing the language: “regarding an individual’s most

       recent separation from employment before filing an initial or additional claim

       for benefits.” The simultaneous employment provision requires “a reasonable

       expectation of continued employment,” see id., but does not – as the Board

       points out – explicitly limit application of the modification to voluntary

       separation from the last-acquired employment. That said, Company’s

       argument as to manipulation is not without merit. We are not persuaded that

       the Legislature intended to render wholly irrelevant the circumstances under

       which a simultaneous employee left any particular position. The goals of the

       Act are “to provide benefits to those unemployed through no fault of their own

       and to encourage employment stability.” Winder, 528 N.E.2d at 857. Should,

       for example, a full-time employee accept a part-time position with a continued

       expectation of employment there, while at the same time anticipating quitting

       the full-time position without good cause, subsequent blanket application of the

       modification to disqualification would not encourage employment stability.


       Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 10 of 11
[15]   But here a manipulation scenario is not borne out by the facts. After working

       thirty-two hours per week at Company for five and one-half years, Claimant’s

       work hours were drastically reduced. The reduction was attributed to reduced

       Company income and not the fault of Claimant. Her immediate supervisor

       informed her that, if she needed more income, she should look for other

       employment. Claimant acted to maintain employment stability,

       notwithstanding the fact that she was not immediately offered full-time

       employment. The ALJ did not, as Company contends, misapply the

       simultaneous employee modification provision.



                                               Conclusion
[16]   The decision of the Review Board, adopting the decision of the ALJ, is not

       contrary to law.


[17]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-EX-1126 | October 23, 2020   Page 11 of 11